    Case: 3:94-cv-00078-RAM-RM Document #: 1282-4 Filed: 03/05/21 Page 1 of 1

                  IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                      DIVISION OF ST. THOMAS AND ST. JOHN


LAWRENCE CARTY, ET AL.,                         )
                                                )      Civil Action No. 1994-78
                           Plaintiffs,          )
                                                )
      v.                                        )
                                                )
ALBERT BRYAN, ET AL.,                           )
                                                )
                           Defendants.          )
                                                )


                                          Order

      Having considered Defendants’ Motion for a Protective Order to Produce Video Footage in

Camera, IT IS ORDERED that Defendants’ Motion is GRANTED.



SO ORDERED this _______ day of ____________________, 2021.




                                                       ________________________________
                                                               Hon. Judge Robert A. Molloy
